Citation Nr: 1711020	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for idiopathic choroidal neovascular membrane of the left eye with decreased vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran, who is the appellant, had active duty service from March 1982 to March 2008.

This matter is on appeal before the Board of Veteran's Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which (in pertinent part) granted service connection for idiopathic choroidal neovascular membrane of the left eye with decreased vision (service-connected left eye disability) and assigned a noncompensable rating effective April 1, 2008.

This issue was before the Board in February 2009 when it was remanded for additional development.  Thereafter, a March 2015 rating decision awarded a 10 percent disability for service-connected left eye disability, effective April 1, 2008.

The record before the Board consists of the Veteran's electronic records in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In this case, the appellant has withdrawn this appeal by correspondence received by VA in June 2015.  He specifically stated, "I am satisfied with and accept the boards [sic] decision to assign a 10 percent rating.  Thank you for your time and effort .spent on my case."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board recognizes that the Veteran's authorized representative provided an informal hearing presentation in support of the appeal in December 2016.  However, there is no indication of any actual desire from the Veteran or his representative to retract his clearly expressed prior request to withdraw this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


